DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s election without traverse of Group I and the species cold agglutinin disease in the Response to Restriction and Species election Requirement, filed 05/07/2021, is acknowledged.

     The election of species of complement-mediated disorder has been extended to all of the currently recited disorders. 

     Claim 104 has been withdrawn from consideration as they read on the non-elected Group. 

     Claims 1-80 have been canceled previously.

3. The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
     Appropriate corrections are required

4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

      over claims 1-47 of U.S. Patent No. 8,945,562 (1449), drawn to compositions / pharmaceutical compositions, comprising anti-C1s antibodies, 
      over claims 1-13 of U.S. Patent No. 9,074,004 (1449), drawn t methods of inhibiting by administering anti-C1s antibodies,
       over claims 1-13 of U.S. Patent No. 9,206,259 (1449), drawn to methods of inhibiting activation of complement C4 by administering anti-C1s antibodies,
      over claims 1-13 of U.S. Patent No. 9,562,092 (1449), drawn to methods of inhibiting activation of complement C4 by administering anti-C1s antibodies and
      over claims 1-9 of U.S. Patent No. 10,450,382 (1449), drawn to compositions comprising anti-C1s antibodies. 

     With respect to the patents drawn to pharmaceutical compositions, 
      it is appropriate to look at the what is covered by the product included its intended uses contemplated by the patents.
      See MPEP 804(II)(B)(2)(a) as well as Sun Pharm. Indus., Ltd. v. Eli Lilly & Co. cited therein

       With respect to the patents drawn to methods of administering anti-C1s antibodies as well as to the patents drawn to pharmaceutical compositions, 
        the patents claims anticipate the present claims.

     Also, note that CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisionalapplications. 
     Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 

6.  No claim is allowed.

      As indicated in priority USSN 14/070,186, now U.S. Patent No. 8,945,562 (1449); USSN14/523,093, now U.S. Patent No. 9,074,004 (1449); USSN 14/709,277, now U.S. Patent No. 9,206,259; USSN 14/932,174, now U.S. Patent No. 9,562,092 (1449) and USSN 15/385,735, now U.S. Patent No. 10,450,382 (1449);
        due to high polymorphism of antibodies, the claimed anti-C1s antibody IPN003 defined by the claimed SEQ ID NOS. is deemed structurally distinct on the primary amino acid basis. 

    In turn, these particular anti-C1s antibody does not appear to known or taught in the prior art.      
    The prior art neither suggest or teaches the anti-C1s antibody IPN003 defined by the claimed SEQ ID NOS having the exact chemical structure of the claimed anti-C1s antibodies.
      Accordingly, the instant methods administering anti-C1s antibodies would be deemed allowable, if the rejection under the non-statutory double patenting were to be resolved.


     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 21, 2021